Back to 10K EXHIBIT 23 Consent of Independent Registered Public Accounting Firm The Board of Directors PAR Technology Corporation: We consent to the incorporation by reference in the registration statements (No. 333-119828, 33-04968, 33-39784, 33-58110, 33-63095 and 333-137647) on Form S-8 and the registration statement (No. 333-102197) on Form S-3 of PAR Technology Corporation of our report dated March16, 2011, with respect to the consolidated balance sheets of PAR Technology Corporation and subsidiaries as of December31, 2010 and 2009, and the related consolidated statements of operations, comprehensive income (loss), changes in shareholders’ equity, and cash flows for each of the years in the three-year period ended December 31, 2010, which report appears in the December31, 2010 annual report on Form 10-K of PAR Technology Corporation. KPMG LLP Syracuse, New York March 16, 2011
